 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThermalloy Corp. and Local 143, Office, Service andAllied Workers Union, Office and ProfessionalEmployees International Union, Petitioner. Case29-RC-3749November 14, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties andapproved by the Regional Director for Region 29 ofthe National Labor Relations Board on March 14,1977, an election by secret ballot was conducted onMarch 25, 1977, under the direction and supervisionof the Regional Director. After the election, theparties were furnished a tally of ballots whichshowed that, of approximately 33 eligible voters, allcast ballots, of which 17 were for, and 16 against, thePetitioner. Thereafter, the Employer filed timelyobjections to conduct affecting the result of theelection.In accordance with National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on July 8, 1977, issued and duly served on theparties his report on the objections and a notice ofhearing. He recommended that several objections beoverruled and he ordered a hearing on two otherobjections. Thereafter, the Employer filed timelyexceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:'In view of our disposition of this case we do not find it necessary toaddress the Employer's remaining objections.233 NLRB No. 73All production and maintenance employees in-cluding shipping, receiving, and warehouse em-ployees employed by the Employer at 131 AlbanyAvenue and at 39 Hanse Avenue, Freeport, NewYork, excluding office clerical employees, guardsand supervisors as defined in the Act.5. The Board has considered the Regional Direc-tor's report and the Employer's exceptions thereto,and hereby adopts the Regional Director's findingsand recommendations only to the extent consistentherewith.In overruling the Employer's first two objections,the Regional Director concluded that under thecircumstances of this case the failure of the Board'sRegional Office to supply more than one Spanishand two English election notices was not cause to setaside the election. We disagree for the reasons givenbelow.1Five of the employees in this unit worked in theHanse Avenue building and 28 worked in the mainAlbany Avenue building. The buildings are notwithin walking distance of each other. There wereSpanish-speaking employees at both locations. TheRegional Office mailed eight English and eightSpanish notices 1 week prior to the election but theynever arrived. The Region, at the request of theEmployer, hand-delivered two English notices andone Spanish notice 3 days before the election. Allthree notices were appropriately posted for 2-1/2days prior to the election in the Albany Avenuebuilding where the majority of the employeesworked.There were no notices, in any language or at anytime, posted in the Hanse Avenue location. TheRegional Director concluded that this deficiency wascured because the Hanse Avenue foreman advisedhis entire work force, in both English and Spanish, ofthe election date and the voting procedures. TheEmployer does not agree that such a meeting evertook place. Even if it did, it seems clear that this is aninadequate substitute for an official Board notice ofemployee rights.The Regional Director also overruled this objectionbecause all eligible employees voted. This finding iscontrary to the Board's decision in Kilgore Corpora-tion, 203 NLRB 118 (1973), where it held that even alarge percentage turnout is not dispositive of theissue, since the official election notices containimportant information with respect to the rights ofemployees under the Act.There is no question of fault on the part of theEmployer. In this situation there was no way to postboth Spanish and English notices in both locations.428 THERMALLOY CORP.The Regional Director found evidence that perhapssome, but not all, of the Hanse employees might haveseen the notices while attending a meeting at theAlbany Avenue building the day before the election.Other than that opportunity, the only time all of theHanse employees could have seen any notice was themorning of the election just before they voted. Thiscase falls squarely within the holding of Kilgore inthat the posting failed to give all the employeessufficient advance official notice of the election andthus the laboratory conditions for holding a fairelection were not met.One of the reasons for advance notice is to assureemployees of time for reflection, and an understand-ing of the public and protected character of theirvoting, or of not voting if they so choose. Theinadequacy of the notice posting here prevented this.Accordingly, we shall reverse the Regional Director'sorder for a hearing. We conclude that in thesecircumstances it will effectuate the policies of the Actto direct another election.ORDERIt is hereby ordered that the election conductedherein on March 25, 1977, be, and it hereby is, setaside.[Direction of Second Election and Excelsior foot-note omitted from publication.]MEMBER PENELLO, dissenting:In agreement with the Regional Director, I wouldoverrule each of the Employer's objections, exceptthat I would hold a hearing on Objections 2 and 5.Unlike the majority, I would not rerun this electionon the ground that the posting of election notices wasinadequate.The election was held among production andmaintenance employees of the Employer whoworked at its Albany Avenue and Hanse Avenuelocations in Freeport, New York. A week before theelection, the Regional Office mailed eight Englishand eight Spanish notices to the Employer forposting. However, the notices never arrived. There-fore, at the Employer's request, the Regional Officehand-delivered two English notices and one Spanishnotice to the Employer 3 days before the election.These notices were posted in the Employer's AlbanyAvenue building for 2-1/2 days prior to the election.Of the 33 eligible voters, 28 worked at the AlbanyAvenue location and were thus fully informed of thepertinent details regarding the election by means ofthis posting.No notices were posted at the Hanse Avenuebuilding, where only 5 of the 33 employees qualifiedto vote in the election worked. However these 5employees, along with the 28 persons employed atthe Albany Avenue building, actually voted in theelection. Thus, insofar as the purpose of posting anelection notice is to inform employees of the timeand place of the election, this goal was achieved. Seemy dissenting opinion in Kilgore Corporation, 203NLRB 118 (1973).429